DETAILED ACTION
	Claims 1-34 are pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 17-28, drawn to a method for assaying microorganism growth, classified in C12Q 1/06.
II. Claims 9-16 and 32, drawn to a method of assessing antimicrobial susceptibility of a patient sample, classified in C12Q 1/18.
III. Claims 29-31, drawn to a method for determining antimicrobial susceptibility of a microorganism, classified in C12Q 1/18.
IV. Claim 33, drawn to a composition comprising or consisting essentially of resazurin, methylene blue, ferricyanide, and ferrocyanide, classified in G01N 21/78.
V. Claim 34, drawn to a composition comprising or consisting essentially of 1-methyl-5-methylphenazinium methyl sulfate, classified in G01N 21/6428.

The inventions are independent or distinct, each from the other because:
Inventions I-III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation and function.  The process of Invention I requires a metabolic probe formulation comprising a concentration of 1-methoxy-5-methylphenazinium methyl sulfate (1-methoxy PMS) that is at least 5x (or greater than or equal to 5-fold) that of a concentration of resazurin, which is not required by the processes of Inventions II and III.  Additionally, Invention II requires assessing antimicrobial susceptibility of a patient sample comprising inoculating an AST panel with a patient sample, which is not required by Inventions I and III.  Invention III requires assessing antimicrobial susceptibility of a microorganism comprising introducing a suspension of one or more microorganisms to a cartridge, which is not required by Inventions I and II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different modes of operation.  The product of Invention IV comprises resazurin, methylene blue, ferricyanide, and ferrocyanide, which are not comprised by the product of Invention V.  The product of Invention V comprises 1-methoxy-5-methylphenazinium methyl sulfate, which is not comprised by the product of Invention IV.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention IV is related to each of Inventions I and II as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Invention IV can be used in materially different processes, since Inventions I and II are distinct processes as discussed above.  Furthermore, the product of Invention IV can be used in a process of monitoring breast cancer cells, which is materially different from the processes of Inventions I and II.  In particular, Shi (US 2018/0134673) discloses an Alamar Blue solution comprising resazurin, methylene blue, potassium ferricyanide, and potassium ferrocyanide (paragraph [0138]) which is used in an assay for determining inhibition effects of compounds on the growth of breast cancer cell lines (paragraphs [0134]-[0141]).  Therefore, the product of Invention IV could be used for the purpose of monitoring breast cancer cells.
Invention IV is unrelated to Invention III.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different modes of operation.  Though Invention III uses a first formulation comprising resazurin, methylene blue, ferricyanide, and ferrocyanide, Invention III does not require the concentrations of these compounds as recited in Invention IV.  Thus Invention III is not drawn to a process using the product of Invention IV.
Invention V is related to each of Inventions I and II as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Invention V can be used in materially different processes, since Inventions I and II are distinct processes as discussed above.  Furthermore, the product of Invention V can be used in a process of measuring lactate dehydrogenase activity in serum, which is materially different from the processes of Inventions I and II.  In particular, Yaku (US 2006/0292663) discloses a method of measuring lactate dehydrogenase activity in serum comprising adding an electron mediator, which could be selected from 1-methoxy-5-methylphenazinium methyl sulfate (claims 1 and 5 of Yaku).  Therefore, the product of Invention V could be used for the purpose of measuring lactate dehydrogenase activity in serum.
Invention V is unrelated to Invention III.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different modes of operation.  Though Invention III uses a second formulation comprising 1-methoxy-5-methylphenazinium methyl sulfate (claims 30 and 31), Invention III does not require the concentration of this compound as recited in Invention V.  Thus Invention III is not drawn to a process using the product of Invention V.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are classified differently, and a search for one would not necessarily include a search for another.  Furthermore, the prior art applicable for disclosing Invention IV or V may not necessarily be applicable to Inventions I-III.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651